10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
BRECKENRIDGE PRoPERTY v CASE No. Cis-i 189JLR
FUND 2016, LLC, "
oRDER REMANDING ACTIoN
plaintiff, To sTATE coURT, IMPOSING
V_ ~ sANchoNs, AND ENTERING
VEXATIoUs LITIGANT oRDER
NANCY K. ERIKS, et al.,
Defendants.

 

 

I. INTRODUCTION
This matter comes before the court on Plaintiff Brecl<enridge Property Fund 2016,
LLC’s (“Brecl<enridge”) motion to remand, for fees and sanctions, and for entry of a
texatious litigant order against Defendants Eril< Eril<s and Nancy Eriks (“the Eril<s”).
(Mot. (Dkt. # 7).) T he Eril<s did not respond (See Dkt.) The court has considered the
motion, the relevant portions of the record, and the applicable laW. Being fully advised,

the court GRANTS in part and DENIES in part the motion as specified herein.

ORDER - l

 

 

 

10
11
12
13
14
15
16
17
13
19
' 20
21

22

 

 

lI. BACKGROUND

The underlying claim in this case is for unlawful detainer pursuant to RCW 59. 12
et seq. (See Mot. at 2 ; Not. of Rem. (Dkt. # 1-1) at 2.) The dispute centers on the
property commonly known as 30625 38th Avenue South, Auburn, Washington 98001
(“the Property”). (Mot. at 2 ; Not. of Rem. at 3.) At one time, the Eriks owned the
Property. (Id.) Breckenridge alleges that, on February 9, 2018, it bought the Property at
a non-judicial foreclosure sale. (Mot. at 2.) Breckenridge then attempted to evict the
Eril§s from the Property, but they have refused (Id.; Not. of Rem. at 3.)

Brecl<enridge therefore served the Eril<s with an unlawful detainer summons and

complaint on April 30, 2018. (See Mot. at 2; Compl. (Dkt. # 7-1) at 6.) The Eriks sent

Brecl<enridge an answer to the complaint on May 18, 2018. (See Mot. at 2.) Also on

May 18, 2018, Brecl<enridge filed the complaint in the Superior Court for King County,
Washington. (Id.; see also State Ct. Dkt. (Dkt. # 7~1) at 19.)

The state court scheduled an order to show cause hearing for June 13, 2018,
requiring that the Eril<s demonstrate why the state court should not issue a writ of
restitution and restore possession of the Property to Breckenridge. (Id.) On June 12,
2018, one day before the hearing, Ms. Eril<s filed bankruptcy in the Western District of
Washington Banl<ruptcy Court, which stayed the order to show cause hearing. (Mot. at
2.) On June 20, 2018, Brecl<enridge obtained relief from the stay, and re-noted the show
cause hearing for August 15, 2018. (See Mot. at 2; State Ct. Dl<t. at 19-20.)

On August 14, 2018, one day before the rescheduled hearing, Ms. Eriks filed a

motion for leave to proceed informa pauperis (“IFP”) in this court (see IFP Mot. (Dl<t.

ORDER - 2

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

# 1)), along with a notice of removal and other documents (see Not. of Rem.; Dkt.). Ms.
Eriks did not file the state court complaint with her notice of removal (see Dkt), nor did
she file the notice of removal in the state court action (see State Ct. Dkt. at 19-20; Mot. at
3). On August 17, 2018, this court issued a notice of deficiency to Ms. Eriks regarding
her IFP motion because she failed to attach the state court complaint to her notice of
removal. (See Not. of Def. (Dkt. # 2)); see also Local Rules W.D. Wash. LCR lOl(b)(l).
MS. Eriks did not cure this deficiency. (See Dkt.) On August 28, 2018, Breckenridge
filed the present motion to remand, for fees and sanctions, and for entry of a vexatious
litigant order. (See Mot.) The court now considers the motion.
III. ANALYSIS

A. The Eriks’ Removal is Defective

“A civil case commenced in state court may, as a general matter, be removed by
the defendant to federal district court, if the case could have been brought there
originally.” Martin v. Franklin Capz`tal Corp., 546 U.S. 132, 134 (2005) (citing 28
U.S..C. § 1441). “If it appears that the federal court lacks jurisdiction, however, ‘the case
shall be remanded.”’ ld. (quoting 28 U.S.C. § 1447(c)).. “The burden of establishing
federal jurisdiction is on the party seeking removal, and the removal statute is Strictly
construed against removal jurisdiction.” Prize Frz'ze, Inc. v. Matrix, Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). Any doubts about removability are resolved in favor of remanding
the case to state court. Shamrock Oz`l _& Gas Corp. v. Sheets, 313 U.S. 100, 108-09
(1941); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “Federal jurisdiction must

//

ORDER - 3

 

 

 

10

11

12

13

14

15

16

l7

18

19

20

21

22

 

 

be rejected ifthere is any doubt as to the right of removal in the first instance.” Gaus,
980 F.2d at 566.

Under 28 U.S.C. § l446(b), a defendant must file a notice of removal of a civil
action “within 30 days after receipt by the defendant, through service or otherwise, of a
copy of the initial state court pleading setting forth the claim for relief upon which such
action or proceeding is based.” 28 U.S.C. § l446(b). “[T]he time limit is mandatory and
a timely objection to a late petition will defeat removal,” unless the opposing party
WaiveS the defect Fristoe v. Reynolds Metals, 615 F.Zd 1209, 1212-13 (9th Cir. 1980)
(citations omitted).

This court strictly construes the time limit for removal petitions For example, in
]H2 Property Washington LP v. Kyng Chai Leem, No. Cl3-1736RSL, 2014 WL 294545
(W.D. Wash. Jan. 24, 2014), the defendants filed a notice of removal one day after the
30-day deadline 2014 WL 294545, at "‘2. The plaintiff objected to this untimely
removal.' Id. The court found that it “is constrained to observe the mandatory deadline in
28 U.S.C. § 1446(b),” and therefore remanded the case. [d.

Here, the Eriks were served with the underlying unlawful detainer complaint on
April 30, 2018.` (See Decl. of Service (Dkt. # 7-1) at 15-16.) Pursuant to 28 U.S.C. §
1446(b), the Eriks had 30 days to remove this action to federal court. ln other words, the
Eriks needed to file .a removal petition by the end of May 2018. The Eriks, however,
filed their notice of removal on August 14, 2018, well after this 30-day deadline. (See
Not. of Rem. at l.) Breckenridge has not waived this defect; to the contrary,

Breckenridge now moves for remand in part based on the untimeliness of the notice of

ORDER - 4

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

removal. (See Mot. at 3.) Because Breckenridge has objected to the Eriks’ untimely
removal, the court grants Breckenridge’s motion to remand1
B. Fees and Sanctions

A court “remanding [a] case may require payment of just costs and any actual
expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C.
§ 1447(c). Breckenridge contends that the Eriks had no reasonable basis for removal
because there is no case law that supports removal of an unlawful detainer action or an
action based on a defense to a civil proceeding (Mot. at 6.)

“Absent unusual circumstances, courts may award attorney’s fees under § 1447(c)
only where the removing party lacked an objectively reasonable basis for seeking
removal.” Martz'n v. Franklin Capz`tol Corp., 546 U.S. 132, 141 (2005). This standard
does not turn on whether removal was improper, but on the reasonableness of removal.
Icl. at 137, 141. “ln determining whether to award attorneys’ fees in cases involving
improper removal by a pro se defendant, courts afford significant Weight to the
defendant’s lack of representation.” Am. Homes 4 Rent Props. One, LLC v. Reyes, No.
C 13-2694 Sl, 2013 WL 4048984, at *3 (N.D. Cal. July 30, 2013); see also OneWest
Bank, FSB v. Mohr, No. C 10-00639 SBA, 2010 WL 2721437, at *3 (N.D. Cal. July 7,
2010) (holding that “unusual circumstances” include that the defendant was not
represented by an attorney and filed the notice of removal without the benefit of legal

counsel).

 

1 Because removal was untimely, the court will not address Breckenridge’s additional
arguments regarding remand (See Mot. at 3-6.)

ORDER - 5

 

 

 

10
11
12
13
114
15
16
17
18
19
20
21

22

 

 

Here, the court finds that the Eriks’ defective removal, in light of their pro se
status, is not worthy of sanctions under 28 U.S.C. § 1447 (c)., lt is not objectively
unreasonable that a pro Se defendant would lack knowledge about the removability of'an
unlawful detainer action or an action based on a defense to a civil proceeding See
Martz`n, 546 U.S. at 141. The court notes, however, that the Eriks are now on notice of
the removal requirements The court will take this into consideration if the Eriks make
any future attempts to improperly use the removal statute as a means of delaying a state
court action.

ln addition, Breckenridge moves for sanctions against the Eriks under Federal
Rule of Civil Procedure ll. (See id. at 6-8.) Federal Rule of Civil Procedure 11
sanctions are committed to the discretion of the court. Holgate v. Bczla’win, 425 F.3d 671,
675 (9th Cir. 2005) (“We review the district court’s imposition of Rule ll sanctions, as
well as its refusal to do so, for an abuse of discretion.”). Under Rule ll, the court may
impose an appropriate sanction on any party that files a document with the court that is
frivolous, legally unreasonable, without factual foundation, or is brought for an improper
purpose Fed. R. Civ. P. ll(b)-(c). Litigation misconduct is also sanctionable under the
court’s inherent powers. See Local Rules W.D. Wash. GR 3(d) (giving the court
authority to sanction a party who “presents to the court unnecessary motions or
unwarranted opposition . . . , or who otherwise so multiplies or obstructs the proceedings
in a case as to increase the cost thereof unreasonably and vexatiously”). When faced with
litigation abuses by a pro se party, a court “cannot . . . decline to impose a sanction,

where a violation has arguably occurred, simply because plaintiff is proceeding pro se.”

ORDER - 6

 

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

See Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994). Sanctions that may be
imposed include monetary sanctions and the imposition of a standing bar order that limits
a plaintiff”s ability to file future actions pro se. See Fed. R. Civ. P. 11(c)(4).

Breckenridge’s Rule 11 sanctions request incorporates a much broader swath of
the Eriks’ conduct than its request for fees under 28 U.S.C. § 1447 , which focuses only
on the reasonableness of the removal petition. ln sum, Breckenridge argues that the Eriks
are subject to Rule 11 sanctions because they are “serial bankruptcy 'filers,” who have
now filed five frivolous bankruptcies in a two-year period (See Mot. at 7-8.) Moreover,
the Western District of Washington Bankruptcy Court has noted that the Eriks’ multiple
bankruptcy filings “were part of a scheme to hinder and delay” proceedings relating to
the Property. (See id.; ln Rem Order (Dkt. # 7 -1) at 23.)

In addition, Breckenridge alleges that the Eriks’ caused to be filed a sixth
bankruptcy petition in the name of “Kristin Rossmore” to further evade eviction from the
Property. (Mot. at 7.) ln Ms. Rossmore’s bankruptcy petition, she falsely claims to be a
tenant of Breckenridge. (Ia’.; see also Dkt. # 7-1 at 25.) l\/ls. Rossmore’s petition also
utilizes a social security number that belongs to “Marty R. Eliesaras,” who is barred from
filing bankruptcy (Mot. at 7-8.)

Further, on May 2, 2018_two days after the Eriks received Breckenridge’s state
court complaint_the Eriks filed a separate lawsuit against Breckenridge in the Western
District of Washington that involves the Property. See Erz'ks v. Breckenridge Prop.,Funa'
201 6, LLC, et al. , No. C18-0631RSL (W.D. Wash. 2018). The Eriks, however, never

served Breckenridge with the complaint in that matter, nor have they made any additional

ORDER - 7

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

filings (See generally id., Dkt.) And in the present actioni despite the Clerk issuing an
IFP notice of deficiency on August 17 , 2018 (see Not. of Def.), the Eriks have neither
cured their deficiency, nor filed any further documents with the court, including failing to
respond to Breckenridge’s present motion (see generally Dkt.).

ln light of the foregoing, the court imposes Rule ll sanctions against the Eriks.
Even considering the Eriks’ pro se status, the court finds that_similar to the Western
District of Washington Bankruptcy Court~this removal action is the latest step in a
scheme to evade proceedings relating to the Property. Thus, the Eriks5 actions in this
case were taken for an improper purpose, including to “cause unnecessary delay” and
“needlessly increase the cost of litigation.” Fed. R. Civ.’ P. ll(b)(l). These actions
warrant Rule ll sanctions

The court therefore orders the Eriks to pay Breckenridge’s reasonable costs and
fees that it incurred as a result of this removal See Fed R. Civ. P. l 1(c)(4). T he court
finds that this sanction, along with the vexatious litigant order outlined below, see infra
§ lll.C, is “limited to what suffices to deter repetition of the conduct” by the Eriks. Fed.
R. Civ. P. 11(c)(4). The court orders Breckenridge’s counsel to file a motion, along with
appropriate evidentiary materials, Within 14 days of the date of this order so that the court
may determine the appropriate amount of Breckenridge’s costs and fees associated with
this removal The court further orders Breckenridge’s counsel to note the motion in
accordance with Local Rule LCR 7 (d) so that the Eriks have the opportunity to file a
timely response. See Local Rules W.D. Wash. LCR 7 (d). The court will enter judgment

following its determination of the amount of Breckenridge’s reasonable fees.

ORDER - 8

 

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

C. Vexatious Litigant Order

Breckenridge also requests that the court enter a vexatious litigant'order against
the Eriks, requiring the Eriks to seek and obtain formal permission from this court before
bringing any removal or federal action in this eviction case. (l\/lot. at 8-9.) The All Writs
Acts, 28 U.S.C. § 1651(a), provides district courts with the inherent power to enter pre-
filing orders against vexatious litigants Molsla` v. Evergreen Dynasly Corp., 500 F.3d
1047, 1057 (9th Cir. 2007). Although such orders should be rare, “[f]lagrant abuse of the
judicial process cannot be tolerated because it enables one person to preempt the use of
judicial time that properly could be used to consider the meritorious claims of other
litigants.” De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990). A vexatious
litigant order should be entered when (1) the litigant has received notice and a chance to
be heard before the order is entered, (2) there is an adequate record for review, (3) the
litigant’s actions are frivolous or harassing, and (4) the vexatious litigant order is
“narrowly tailored to closely fit the specific vice encountered.” Icl. at 1147-48; Molski,
500 F.3d at 1057.

First, the court finds that the Eriks were afforded proper notice and a chance to be
heard on this motion. Breckenridge filed this motion on August 28, 2018 .(see Mot.), and 1
the Eriks were properly served (see Dkt. # 7-3). Thus, the first De Long requirement has
been met.

Second, there is an adequate record for review. See, e.g., Molski, 500 F.3d at 1059
(“Although the district court’s decision . . . did not list every case filed by [plaintiff], it

did outline and discuss many of them.”). As described above, the Eriks have filed five

ORDER - 9

 

 

 

10
11
12

13
14
15
16
17
18
19
20
21

22

 

 

prior bankruptcies within the past two years. On October ll, 2017, l\/ls. Eriks filed for
Chapter 13 bankruptcy See Irl re Eriks, No. 17-14462-TWD (Bankr. W.D. Wash. 2017).
That matter was dismissed on November 17 , 2017, because Ms. Eriks failed to file
schedules, statements, lists, or plans. ]cl., Dkt. # 20. Ms. Eriks again filed for Chapter 13

bankruptcy on December 14, 2017. See In re Eriks, No. 17-15365-C1\/1A (Bankr. W.D.

Wash. 2017). On January 19, 2018, the court dismissed this proceeding because, as

before,' l\/ls. Eriks failed to file schedules, statements, lists, or plans. Icl., Dkt. # 19.

Then, on February 8, 2018, Mr. Eriks filed for bankruptcy See fn re Eriks, No.
18-10217-TWD (Bankr. W.D. Wash. 2018). In that matter, the bankruptcy court found
that the Eriks’ multiple Chapter 13 filings “were part of a scheme to hinder and delay”
proceedings relating to the Property (ln Rem Order at 22-24.) That case was ultimately
dismissed on February 24, 2018, after the bankruptcy court determined that Mr. Eriks
failed to file schedules, statements, lists, or plans. In re Eriks, No. 18-10217-TWD
(Bankr. W.D. Wash. 2018), Dkt. # 21. Four months later, on June ll, 2018_one day
before the f1rst scheduled show cause hearing on the underlying unlawful detainer
action_l\/lr. Eriks again filed Chapter 13 bankruptcy 111 re Eriks, No. 18-12308-TWD
(Bankr. W.D. Wash. 2018). This action was dismissed on July 24, 2018, for failure to
appear at the meeting of creditors Icl., Dkt. # 293 (see also Mot. at 7.) The Eriks then
caused to be filed a sixth bankruptcy petition on August 23, 2018,.utilizing an improper
social security number, and misrepresenting who lived at the Property See 1a re
Rossmore, No. 18-13297-TWD (Bankr. W.D. Wash. 2018).

//

`oRDER- 10

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

ln addition, two days after Breckenridge filed the underlying state court action, the
Eriks filed a separate lawsuit against Breckenridge in the Western District of Washington
that involves the Property See Eriks v. Breckenridge Prop. Funa’ 2016, LLC, et al., No.

Cl8-0631RSL (W.D. Wash. 2018). The Eriks have not filed anything in that case since

` initiating the action on May 2, 2018. See id., Dkt. ,There is now a pending order to show

cause in that case for the Eriks to properly allege subject matter jurisdiction, which the
Eriks have not yet responded to. Ia’., Dkt. # 6.

Prior to that case, l\/ls. Eriks filed a different action in this court that involved the
Property See Eriks v. CBA fnfo. Sol., et al., NO. Cl7-1043RSM (W..D Wash. 2017).
The complaint in that matter was nearly identical to the one filed in case number
C18-0631RSL, with the exception that the Eriks brought suit against the lender
foreclosing the Property (BECU) and a mortgage servicer (CBA lnformation), instead of
Breckenridge. Compare id., Dkt. # 1-1, with Eriks v. Breckenridge Prop. Fancl 2 01 6,
LLC, et al., No. C18-0631RSL (W.D. Wash. 2018), Dkt. # 1-1. The court dismissed this
action for failure to prosecute after the Eriks failed to respond to the court’s order to show
cause. See Eriks v. CBA Info. Sol., et al., No. C17-1043RSl\/l (W.D. Wash. 2017), Dkt.
## 6, 7. The court finds that it has an adequate record for review under De Long’s second
requirement De Long,`912 F.2d at 1147.

Third, the court considers whether the Eriks’ actions are frivolous or harassing
See icl. at 1148. ln making this determination, the court must make substantive findings
and must look at both the number and content of the litigant’s filings Molski, 500 F.3d at

105 9. The plaintiff’ s claims must not only be numerous, but also be patently without

ORDER - l 1

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21

22

 

 

merit. Icl. As just described, the Eriks have now caused to be filed six bankruptcy
petitions and three federal court actions The Eriks initiated each of these actions to
hinder the completion of proceedings that relate to the Property Moreover, except for
the one case that is still pending, all of these actions were dismissed because the Eriks
failed to prosecute a matter that they initiated Only when the Eriks are against a new
deadline~_often with one day to spare-will they file a new action, further delaying
resolution Then, as before, the Eriks will not pursue their case, waiting again until they
are on the precipice of eviction.

The Eriks have wasted the district court’s, the bankruptcy court’s, and the state
court’s resources, as well as Breckenridge’s time and money See Moy v. Uniteal States,
906 F.2d 467, 470 (9th Cir. 1990). The court finds that the Eriks’ actions have been both
numerous and patently without merit. See Huggi`ns v. Hz`nes, 117 F.v App’x 517, 518 (9th
Cir. 2004) (upholding district court finding that five actions were sufficient to deem a
party a vexatious litigant); Azam v. Fecl..De_posiz‘ lns. Corp., No. CV 15-3930-JLS (ASx),
2016 WL 4150762, at *11 (C.D. Cal. July 19, 2016) (considering bankruptcy court’s
finding that litigant’s bankruptcy filings were for the purpose of “buy[ing] some time” in
determining that party was a vexatious litigant); Schnez'a’er v. Roberts, No. CV 14-1668- 7
UA, 2014 WL 1891416, at *7 (C.D. Cal. May 9, 2014) (four cases requesting removal
and two bankruptcy petitions deemed sufficient to find the party’s filings duplicative,
frivolous and harassing). The court therefore finds that the third De Long element is
satisfied See De Long, 912 F.2d at 1148.

//

ORDER - 12

 

 

 

10
11
12
13
. 14
15
16
17
is
19
20
21

22

 

 

Finally, a vexatious litigant order “must be narrowly tailored to the vexatious
litigant’s wrongful behavior.” Molsla', 500 F.3d at 1961. Breckenridge asks the court to
require that the Eriks seek and obtain this court’s permission before bringing any removal
or federal action in this eviction case. (l\/lot. at 8.)~ l\/lindful of the Ninth Circuit’s
directive to narrowly tailor a vexatious litigant order, the court slightly modifies
Breckenridge’s request as follows: Any removal or federal action that is initiated by Mr.
Eriks and/ or l\/ls. Eriks_or caused to be initiated by either of them_in the Western
District of Washington that involves this eviction, the Property, or Breckenridge must be
filed under a miscellaneous case number specifically assigned for this standing litigation
order. If, upon review of any notice of removal or complaint, the court concludes that the
filing is duplicative, frivolous, harassing, or otherwise part of the Eriks’ scheme to
improperly hinder or delay resolving issues that relate to the Property, the court will issue
an order striking the complaint or notice of removal and directing the Clerk not to assign
the complaint or notice of removal a civil case number. Such order will be issued
pursuant to this vexatious litigant order and without the necessity of issuing an order to
show cause to the Eriks Further, if the court issues an order striking a notice of removal
that is filed in this manner, the Clerk will promptly inform the relevant state court that the
removal is improper under this vexatious litigant order. This standing litigation order
strikes an appropriate balance between the Eriks’ right of access to the court and the
burden their repeated litigation misconduct has imposed on this court, the bankruptcy
court, the state court, and Breckenridge.

//

ORDER - 13

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

IV. 'CONCLUSION

For the reasons stated herein, the court GRANTS in part and DENIES in part

Breckenridge’s motion. (Dkt. # 7.) Specifically, the court GRANTS the motion to -

remand, DENIES the motion for fees under 28 U.S.C. § 1447(0), GRANTS the motion

for sanctions under Federal Rule of Civil Procedure 11, and GRANTS the motion for

entry of a vexatious litigant order. (See ia’.) The court further orders Breckenridge’s

counsel to file an appropriate motion as described above. See supra § lll.B.

. Based on the foregoing analysis, the court REl\/IANDS this case to King County

Superior Court. The court ORDERS that:

1.

//

//

ORDER -

Pursuant to 28 U.S.C. § 1447(c), all further proceedings in this case are
REMANDED to the Superior Court for King County, Washington;

The Clerk shall send copies of this order to all counsel of record for all parties;

. Pursuant to 28 U.S.C. § 1447(0), the Clerk shall mail a certified copy of the

order of remand to the Clerk of the Court for the Superior Court for King
County, Washington;

The Clerk shall also transmit the record herein to the Clerk of the Court for the
Superior Court for King County, Washington;

The parties shall file nothing further in this matter, and instead are instructed
to seek any further relief to which they believe they are entitled from the

courts of the State of Washington, as may be appropriate in due course; and

14

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

v 6.| The Clerk shall CLOSE this case.

en
Daiedrhis§_ day efociober, 2018. </XA MB

JAMES L. OBART
United Stat s District Judge

ORDER - 15

 

 

 

